DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes on Claim Interpretation
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/27/2020, 10/20/2021 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1/7/10, recite acronym “V2X”, “CP”, “URL”, in multiple claim(s) fail to particularly point out and distinctly claim the subject matter. At least, it should be spelled out first time it appears in the claims. For example, V2X should be vehicle-to-everything (V2X) as shown in applicant’s specification paragraph 0002.  For the purpose of the examination, examiner will interpret as best understood for these words. 

Dependent claims 2-6, 8-12 which depend on the above rejected independent claims are also interpreted and rejected for the same reason as set forth for their respective independent claims above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 20180365909 A1; hereinafter as “CHENG”, which has a provisional Application No, 62/522,019 Filed on June 19, 2017) in view of GUNTHER et al. (“Realizing Collective Perception in a Vehicle”, 2016 IEEE Vehicular Networking Conference (VNC), IEEE December 8, 2016; hereinafter as “GUNTHER”, Provided in IDS).

With respect to independent claims: 
Regarding claim 1, CHENG teaches a method of sending a V2X message of a vehicle (Fig. 17: also, Fig. 2: First Wireless communication Device 202, Also Fig. Fig. 5: A Device A 502 : “FIG. 16 is a block diagram illustrating another example hardware implementation for an apparatus (e.g., an electronic device) [==V2X communication device] that can support communication in accordance with some aspects of the disclosure”: ]0031];  aforesaid V2X communication device within a vehicle for V2X where a first wireless communication device 202 communicates with a second wireless communication device 204 via a wireless communication link 206. For example, the first wireless communication device 202 may be in a first vehicle and the second wireless communication device 204 may be in a second vehicle or a road-side device. The communication link 206 may take the form of, for example, a V2X link, an enhanced V2X (eV2X) link, or some other suitable communication link (e.g., a V2V link, a V2N link, a D2D link, etc.). [0043])),
the method comprising: 
collecting sensor data obtained from a plurality of sensors mounted on the vehicle to detect a surrounding object (Vehicle with multiple sensors: [0039], see Fig. 1: Vehicle Module for on-Demand Sensor sharing: [0039], Fig.16: commination interface 1602: [0219]; See Fig. 6 where Vehicle A/ Vehicle 1 exchanges  collective perception message (CPM) request message with another vehicle B/Vehicle 2: [0108]-[0110]]; Fig. 17: collecting sensing data from other sensing device ie. road-side-device, a vehicle, a UE , a gNB a TRP: [0230]-[0235]]); Fig. 8-9; 
generating a CP message including sensor information on the plurality of sensors and object information on the detected surrounding object (Fig. 17: element 1704 element 1706: “generates a response to the request if the determination is to respond to the request, wherein the response comprises information sensed at a vehicle” [0240]-[0245]); and
 sending the CP message (see fig. 17, element 1708: transmitting the response/CPM message via vehicle commination link: [0246]; Aforesaid “response CPM might only response may be defined as in CPM (ETSI-ITS). The response may be sent periodically as a standalone message. There may be an upper-layer ACK from the requestor. The ACK message is optional (to increase reliability). NAKs with station ID information may also be use”: [0165]),
wherein the CP message comprises a header (” Referring to FIG. 10, the disclosure relates in some aspects to using a Collective Perception Message (CPM) 1002 as the contents of the Response (e.g., the payload of a packet 1004). The CPM 1002 may include a header 1006 (e.g., an ITS PDU header): [0150]), a basic container, an originating station container including information of the vehicle, and a perceived object container including information on the detected surrounding object(Fig. 10: CPM with originating vehicle container 108, “The CPM 1002 may include a header 1006 (e.g., an ITS PDU header), at least one originating vehicle container 1008, and may optionally include at least one Field-of-View Container 1010, as well as one Perceived Object Container 1012”: [0150]; aforesaid “Perceived Object Container 1012 may include a selection of data elements (DEs) for providing an abstract description of at least one perceived object (e.g., object N). DEs may include timing information, size, relative distance and velocity of a perceived object with respect to the disseminating vehicle, as well as object type and other characteristics (dynamic or static for example).”: [0154]).

CHENG teaches “wherein the CP message comprises a header a basic container , an originating station container including information of the vehicle, and a perceived object container including information on the detected surrounding object”,   CHENG does not expressively disclose: “wherein the originating station container comprises a sensor type field representing sensor types for the plurality of sensors and a sub-sensor type field including additional information on the plurality of sensors according to the sensor types.

GUNTHER, in the same field of endeavor, discloses: wherein the originating station container comprises a sensor type field representing sensor types for the plurality of sensors and a sub-sensor type field including additional information on the plurality of sensors according to the sensor types (Fig. 4: Originating Station contrainer includes  following fields in the ITS PDU/CPM Message: Station ID with Sensor Type, sensor Position X, Sensor Position Y, Sensor Radius, Begin Angle, End Angle; also Perceived Objects with fields, Heading, Speed X, Speed Y, Station Type etc: Page 5; Originating Stations with sensor ID, sensor Type, Sensor Position X, Y, Sensor Radius, Begin Angle, End Angle, Time of Measurement, heading etc: Page 4 ).

  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of CHENG to include the above recited limitations as taught by GUNTHER in order to V2X vehicle (GUNTHER; Page 7 “V Conclusions and Future Work”).

Regarding claim 7, CHENG teaches A V2X communication device of a vehicle (Fig. 2: First Wireless communication Device 202, Also Fig. Fig. 5: A Device A 502 : “FIG. 16 is a block diagram illustrating another example hardware implementation for an apparatus (e.g., an electronic device) [==V2X communication device] that can support communication in accordance with some aspects of the disclosure”: ]0031];  aforesaid V2X communication device within a vehicle for V2X commutation: [0072]; FIG. 2 illustrates another example of a wireless communication system 200 where a first wireless communication device 202 communicates with a second wireless communication device 204 via a wireless communication link 206. For example, the first wireless communication device 202 may be in a first vehicle and the second wireless communication device 204 may be in a second vehicle or a road-side device. The communication link 206 may take the form of, for example, a V2X link, an enhanced V2X (eV2X) link, or some other suitable communication link (e.g., a V2V link, a V2N link, a D2D link, etc.).: [0043]), comprising: 
a memory configured to store data (Fig. 16: Storage Medium 1604:[0217]); 
a communication unit configured to transmit and receive a radio signal including a collective perception (CP) message (Fig.16: commination interface 1602: [0219]; See Fig. 6 where Vehicle A/ Vehicle 1 exchanges  collective perception message (CPM) request message with another vehicle B/Vehicle 2: [0108]-[0110]]; and 
a processor configured to control the memory and the communication unit (Fig. 16: Processing Circuit 1610 is in communication with communication interface 1602 and memory:: [0217]-[0219]), wherein the processor is configured to: collect sensor data obtained from a plurality of sensors mounted on the vehicle and detect a surrounding object (Vehicle with multiple sensors: [0039], Fig. 17: collecting sensing data from other sensing device ie. road-side-device, a vehicle, a UE , a gNB a TRP: [0230]-[0235]]; Fig. 8-9; 
generate the CP message including sensor information on the plurality of sensors and object information on the detected surrounding object (Fig. 17: element 1704 element 1706: “generates a response to the request if the determination is to respond to the request, wherein the response comprises information sensed at a vehicle” [0240]-[0245]); and 
send the CP message (see fig. 17, element 1708: transmitting the response/CPM message via vehicle commination link: [0246]; Aforesaid “response CPM might only contain the Trailer/Signature. The CPM can have its own signature and can use the certificate in the signer field of the BSM/CAM the responder vehicle sends itself”: [0145]; aforesaid “response may be defined as in CPM (ETSI-ITS). The response may be sent periodically as a standalone message. There may be an upper-layer ACK from the requestor. The ACK message is optional (to increase reliability). NAKs with station ID information may also be use”: [0165]), 
wherein the CP message comprises a header (” Referring to FIG. 10, the disclosure relates in some aspects to using a Collective Perception Message (CPM) 1002 as the contents of the Response (e.g., the payload of a packet 1004). The CPM include a header 1006 (e.g., an ITS PDU header): [0150]), a basic container , an originating station container including information of the vehicle, and a perceived object container including information on the detected surrounding object (Fig. 10: CPM with originating vehicle container 108, “The CPM 1002 may include a header 1006 (e.g., an ITS PDU header), at least one originating vehicle container 1008, and may optionally include at least one Field-of-View Container 1010, as well as one Perceived Object Container 1012”: [0150]; aforesaid “Perceived Object Container 1012 may include a selection of data elements (DEs) for providing an abstract description of at least one perceived object (e.g., object N). DEs may include timing information, size, relative distance and velocity of a perceived object with respect to the disseminating vehicle, as well as object type and other characteristics (dynamic or static for example).”: [0154]). 

While CHENG teaches “wherein the CP message comprises a header a basic container , an originating station container including information of the vehicle, and a perceived object container including information on the detected surrounding object”,   CHENG does not expressively disclose: “wherein the originating station container comprises a sensor type field representing sensor types for the plurality of sensors and a sub-sensor type field including additional information on the plurality of sensors according to the sensor types.

GUNTHER, in the same field of endeavor, discloses: wherein the originating station container comprises a sensor type field representing sensor types for the plurality of sensors and a sub-sensor type field including additional information on the plurality of sensors according to the sensor types (Fig. 4: Originating Station constrainer includes  following fields in the ITS PDU/CPM Message: Station ID with Sensor Type, sensor Position X, Sensor Position Y, Sensor Radius, Begin Angle, End Angle; also Perceived Objects with fields, Heading, Speed X, Speed Y, Station Type etc: Page 5; Originating Stations with sensor ID, sensor Type, Sensor Position X, Y, Sensor Radius, Begin Angle, End Angle, Time of Measurement, heading etc: Page 4 ).

  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of CHENG to include the above recited limitations as taught by GUNTHER in order to V2X vehicle communication with particular message formatting obstacle-avoidance scenario for vehicle on race track (GUNTHER; Page 7 “V Conclusions and Future Work”).




With respect to dependent claims: 
Regarding claims 2/8, CHENG in view of GUNTHER teaches the invention of claim 1 (or claim 7) as set forth above. Further, GUNTHER teaches, wherein the basic container comprises a generation time field representing a generation time of the CP message and a station type field representing a type of the vehicle (Fig. 4: 
  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of CHENG to include the above recited limitations as taught by GUNTHER in order to V2X vehicle communication with particular message formatting obstacle-avoidance scenario for vehicle on race track (GUNTHER; Page 7 “V Conclusions and Future Work”).


Regarding claims 3/9, CHENG in view of GUNTHER teaches the invention of claim 1 (or claim 7) as set forth above.  Further, GUNTHER teaches, wherein the sub-sensor type field comprises manufacturer information or specification information for each of the sensor types (“B. Message Format" and Table I: the Field of View Container "describes the geometric mounting point and the field-of-view properties of all mounted local perception sensors of the transmitter: Page 4, III).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of CHENG to include the above recited limitations as taught by GUNTHER in order to V2X vehicle communication with particular message formatting obstacle-avoidance scenario for vehicle on race track (GUNTHER; Page 7 “V Conclusions and Future Work”).

Regarding claims 4/10, CHENG in view of GUNTHER teaches the invention of claim 1 (or claim 7) as set forth above.  Further, GUNTHER teaches,
, wherein the sub-sensor type field comprises URL information for accessing raw data of the sensor data obtained from the plurality of sensors (“the raw-data from the vehicle's sensors S1 ... Sn": Page 3 left column).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of CHENG to include the above recited limitations as taught by GUNTHER in order to V2X vehicle communication with particular message formatting obstacle-avoidance scenario for vehicle on race track (GUNTHER; Page 7 “V Conclusions and Future Work”).


Regarding claims 5/11, CHENG in view of GUNTHER teaches the invention of claim 1 (or claim 7) as set forth above.  Further, GUNTHER teaches, wherein the perceived object container comprises a classification field representing a type of the detected surrounding object and a lane information field representing lane information of the detected surrounding object (Fig. 4: page 5, Page 4 TABLE I). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of CHENG to include the above recited limitations as taught by GUNTHER in order to V2X vehicle (GUNTHER; Page 7 “V Conclusions and Future Work”).

Regarding claims 6/12, CHENG in view of GUNTHER teaches the invention of claim 5 (or claim 11) as set forth above.  Further, GUNTHER teaches,
, wherein the lane information field comprises an object lane type field representing a direction of a lane on which the detected surrounding object is positioned, and an object lane position field representing a position of the lane on which the detected surrounding object is positioned  (Fig. 4: page 5, Page 4 TABLE I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
NGUYEN et al, US 20200137536 A1: SYSTEM AND METHOD FOR PROVIDING VEHICULAR COMMUNICATION IN AN ADVANCED WIRELESS NETWORK.
Bai et al, US 20190164049 A1: SYSTEM AND METHOD FOR PROVIDING ROAD USER CLASSIFICATION TRAINING USING A VEHICLE COMMUNICATIONS NETWORK.
FERRER et al, US 20200247200
Baltar et al. US 20190098088 A1: COLLECTIVE PERCEPTION MESSAGING FOR SOURCE-SINK COMMUNICATION.
Rubin et al. US 20130278443 A1: LANE MAPPING IN A VEHICLE-TO-VEHICLE COMMUNICATION SYSTEM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M Mostazir Rahman/Examiner, Art Unit 2411   

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416